Robert Anthony Fluke v. State















IN THE
TENTH COURT OF APPEALS
 

No. 10-03-144-CR

     ROBERT ANTHONY FLUKE,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the 54th District Court
McLennan County, Texas
Trial Court # 2002-406-C
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Robert Anthony Fluke pleaded guilty to two counts of aggravated sexual assault.  Pursuant
to a plea bargain, the court sentenced him to twenty years’ imprisonment on both counts.  Fluke
timely filed a notice of appeal.
      The trial court’s certification regarding Fluke’s right of appeal states, “[T]his criminal case
. . . is a plea-bargain case, and the defendant has NO right of appeal.”  Rule of Appellate
Procedure 25.2(d) provides in pertinent part, “The appeal must be dismissed if a certification that
shows the defendant has the right of appeal has not been made a part of the record under these
rules.”  Tex. R. App. P. 25.2(d).
      The trial court’s certification affirmatively shows that Fluke has no right of appeal. 
Accordingly, we dismiss the appeal.  Id.; see High v. State, No. 10-03-004-CR, slip op. at 2, 2003
Tex. App. LEXIS 4801, at *1 (Tex. App.—Waco June 4, 2003, no pet. h.); Walker v. State, No.
10-03-141-CR, slip op. at 3, 2003 Tex. App. LEXIS 4589, at *5 (Tex. App.—Waco May 28,
2003, no pet.).
 
                                                                   PER CURIAM
Before Justice Vance,
      Justice Gray, and
      Senior Justice Hill (Sitting by Assignment)
Appeal dismissed
Opinion delivered and filed August 27, 2003
Do not publish
[CR25]